618 F.2d 1
103 L.R.R.M. (BNA) 2888, 88 Lab.Cas.  P 12,030
HOWARD JOHNSON COMPANY, INC., Plaintiff-Appellee,v.NATIONAL LABOR RELATIONS BOARD and Bernard Gottfried,Director, Region 7, Defendants-Appellants.
No. 77-1763.
United States Court of Appeals,Sixth Circuit.
March 7, 1980.

Elliott Moore, Deputy Associate Gen. Counsel, L. Joseph Ferrara, Kenneth D. Hipp, N.L.R.B., Washington, D. C., for defendants-appellants.
Derek I. Meier, Dykema, Gossett, Spencer, Goodnow & Trigg, Detroit, Mich., for plaintiff-appellee.
Before WEICK and LIVELY, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board appeals from that portion of a district court judgment, 444 F.Supp. 843, which required the Board to disclose to the employer copies of authorization cards obtained by a union during an organizational campaign.  The district court held that the authorization cards were not exempt from disclosure under any of the exemption provisions of the Freedom of Information Act.  This court recently held that union authorization cards fall within Exemption 6 of the Freedom of Information Act which covers "personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy."  Maderia Nursing Center, Inc. v. N. L. R. B., 615 F.2d 728, 730 (6th Cir. 1980).


2
The judgment of the district court is reversed and the case is remanded with directions to enter summary judgment in favor of the National Labor Relations Board on this issue, in accordance with its previous motion.